--------------------------------------------------------------------------------

EXHIBIT 10.25
 
NINTH AMENDMENT TO CREDIT AGREEMENT
 
          THIS NINTH AMENDMENT TO CREDIT AGREEMENT (the “Amendment”), dated as
of October 30, 2001, is entered into between MELLON BANK, N.A. (the “Bank”),
with a place of business at 601 West Fifth Street, Los Angeles, California
90071, and KEYSTONE AUTOMOTIVE INDUSTRIES, INC., a California corporation
(“Borrower”), with its chief executive office located at 700 East Bonita Avenue,
Pomona, California 91767.
 
RECITALS
 
          A.    Borrower and the Bank have previously entered into that certain
Credit Agreement dated as of March 25, 1997, as amended by that certain First
Amendment to Credit Agreement dated as of August 25, 1997, that certain Second
Amendment to Credit Agreement dated as of March 17, 1998, that certain Third
Amendment to Credit Agreement dated as of June 29, 1998, that certain Fourth
Amendment to Credit Agreement dated as of September 18, 1998, that certain Fifth
Amendment to Credit Agreement dated as of September 17, 1999, that certain Sixth
Amendment to Credit Agreement dated as of September 6, 2000, that certain
Seventh Amendment to Credit Agreement dated as of October 30, 2000 and that
certain Eighth Amendment to Credit Agreement dated as of June 28, 2001
(collectively, the “Credit Agreement”), pursuant to which the Bank has made
certain loans and other financial accommodations available to Borrower. Terms
used herein without definition shall have the meanings ascribed to them in the
Credit Agreement.
 
          B.    Borrower and the Bank wish to further amend the Credit Agreement
under the terms and conditions set forth in this Amendment. Borrower is entering
into this Amendment with the understanding and agreement that, except as
specifically provided herein, none of the Bank’s rights or remedies as set forth
in the Credit Agreement is being waived or modified by the terms of this
Amendment.
 
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
 
          1.    Amendments to Credit Agreement
 

 
          (a)  The definition of “Maturity Date” set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:

 

 
          “‘Maturity Date’: January 30, 2002.”

 
          2.    Effectiveness of this Amendment.    Each of the following is a
condition precedent to the effectiveness of this Amendment and to the Bank’s
obligation to extend any credit to Borrower as provided for by this Amendment:
 

 
          (a)  Amendment.    The Bank shall have received, in form and substance
satisfactory to the Bank, this Amendment and the attached Guarantor’s Consent
fully executed in a sufficient number of counterparts for distribution to the
Bank and Borrower.

 

 
          (b)  Authorizations.    The Bank shall have received evidence, in form
and substance satisfactory to the Bank, that the execution, delivery and
performance by Borrower and each Guarantor and any instrument or agreement
required under this Amendment have been duly authorized.

 

 
          (c)  Representations and Warranties.    The Representations and
Warranties set forth in the Credit Agreement must be true and correct as of the
date of this Amendment as if made as of such date.

 

 
          (d)  No Event of Default.    As of the date hereof, no Event of
Default, or event which with notice or passage of time or both would constitute
an Event of Default, exists or has occurred and is continuing.



1

--------------------------------------------------------------------------------

 

 
          (e)  Other Required Documentation.    All other documents and legal
matters in connection with the transactions contemplated by this Agreement shall
have been delivered or executed or recorded and shall be in form and substance
satisfactory to the Bank.

 
          3.    Representations and Warranties.    The Borrower represents and
warrants as follows:
 

 
          (a)  Authority.    Borrower has the requisite corporate power and
authority to execute and deliver this Amendment, and to perform its obligations
hereunder and under the Loan Documents (as amended or modified hereby). The
execution, delivery and performance by the Borrower of this Amendment and each
Loan Document (as amended or modified hereby) have been duly approved by all
necessary corporate action of Borrower and no other corporate proceedings on the
part of Borrower are necessary to consummate such transactions.

 

 
          (b)  Enforceability.    This Amendment has been duly executed and
delivered by Borrower. This Amendment and each Loan Document (as amended or
modified hereby) is the legal, valid and binding obligation of Borrower,
enforceable against Borrower in accordance with its terms, and is in full force
and effect.

 

 
          (c)  No Default.    As of the date hereof, no event has occurred and
is continuing that constitutes, or would with notice or passage of time or both
would constitute, an Event of Default.

 
          4.    Choice of Law.    The validity of this Amendment, its
construction, interpretation and enforcement, the rights of the parties
hereunder, shall be determined under, governed by, and construed in accordance
with the internal laws of the State of California governing contracts only to be
performed in that State.
 
          5.    Counterparts.    This Amendment may be executed in any number of
counterparts and by different parties and separate counterparts, each of which
when so executed and delivered, shall be deemed an original, and all of which,
when taken together, shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by telefacsimile
shall be effective as delivery of a manually executed counterpart of this
Amendment.
 
          6.    Due Execution.    The execution, delivery and performance of
this Amendment are within the power of Borrower, have been duly authorized by
all necessary corporate action, have received all necessary governmental
approval, if any, and do not contravene any law or any contractual restrictions
binding on Borrower.
 
          7.    Reference to and Effect on the Loan Documents.
 

 
          (a)  Upon and after the effectiveness of this Amendment, each
reference in the Credit Agreement to “this Agreement”, “hereunder”, “hereof” or
words of like import referring to the Credit Agreement, and each reference in
the other Loan Documents to “the Credit Agreement”, “thereof” or words of like
import referring to the Credit Agreement, shall mean and be a reference to the
Credit Agreement as modified and amended hereby.

 

 
          (b)  Except as specifically amended above, the Credit Agreement and
all other Loan Documents, are and shall continue to be in full force and effect
and are hereby in all respects ratified and confirmed and shall constitute the
legal, valid, binding and enforceable obligations of Borrower to the Bank.

 

 
          (c)  The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of any the Bank or the Agent under any of the Loan Documents,
nor constitute a waiver of any provision of any of the Loan Documents.

 

 
          (d)  To the extent that any terms and conditions in any of the Loan
Documents shall contradict or be in conflict with any terms or conditions of the
Credit Agreement, after giving effect to this Amendment, such terms and
conditions are hereby deemed modified or amended accordingly to reflect the
terms and conditions of the Credit Agreement as modified or amended hereby.



2

--------------------------------------------------------------------------------

 
          8.    Ratification.    Borrower hereby restates, ratifies and
reaffirms each and every term and condition set forth in the Credit Agreement,
as amended hereby, and the Loan Documents effective as of the date hereof.
 
          9.    Estoppel.    To induce the Bank to enter into this Amendment and
to continue to make advances to Borrower under the Credit Agreement, Borrower
hereby acknowledges and agrees that, after giving effect to this Amendment, as
of the date hereof, there exists no Event of Default and no right of offset,
defense, counterclaim or objection in favor of Borrower as against the Bank with
respect to the Obligations.
 



3

--------------------------------------------------------------------------------

 
          IN WITNESS WHEREOF, the parties have entered into this Amendment as of
the date first above written.
 

 
KE
YSTONE AUTOMOTIVE INDUSTRIES, INC.,

 
a C
alifornia corporation

 

 
By
:                                                                               
                 

 
Na
me:                                      
                                                    

 
Tit
le:                                      
                                                       

 

 
ME
LLON BANK, N.A.,

 
a n
ational association

 

 
/s/    F. D. HARE        

 
By
:                                                                               
                  

 
F. D. Hare

 
Executive Vice President



4

--------------------------------------------------------------------------------

 
GUARANTORS’ CONSENT
 
          Each of the undersigned hereby acknowledges and consents to the terms,
conditions and provisions of the Ninth Amendment to Credit Agreement dated as of
October 30, 2001 entered into by and among Keystone Automotive Industries, Inc.
(“Borrower”) and Mellon Bank, N.A. (the “Bank”), and to the transactions
contemplated by such amendment. In addition, each of the undersigned hereby
reaffirms its obligations under its respective Continuing Guaranty delivered to
Lender in connection with the Credit Agreement as of the date noted beside each
such Guarantor’s signature block, and agrees that it is and shall remain
responsible for the obligations of Borrower under such Credit Agreement as
amended by the Ninth Amendment to Credit Agreement.
 
CAR BODY CONCEPTS, INC.,
a Minnesota corporation
 
By:                                      
                                                                      
Name:                                      
                                                                
Title:                                      
                                                                   
    
Date of Continuing Guaranty:
March 17, 1997
INTEURO PARTS DISTRIBUTORS, INC.,
a Florida corporation
 
By:                                      
                                                                      
Name:                                      
                                                                
Title:                                      
                                                                   
    
Date of Continuing Guaranty:
March 17, 1997
NORTH STAR PLATING COMPANY,
a Minnesota corporation
 
By:                                      
                                                                      
Name:                                      
                                                                
Title:                                      
                                                                   
    
Date of Continuing Guaranty:
March 28, 1997
REPUBLIC AUTOMOTIVE PARTS, INC.,
a Delaware corporation
 
By:                                      
                                                                      
Name:                                      
                                                                
Title:                                      
                                                                   
    
Date of Continuing Guaranty:
June 29, 1998
FENDERS & MORE, INC.,
a Tennessee corporation
 
By:                                      
                                                                      
Name:                                      
                                                                 
Title:                                      
                                                                   
    
Date of Continuing Guaranty:
June 29, 1998



5